                         UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF LOUISIANA


ERIC ROBINSON
                                                        CIVIL ACTION
VERSUS
                                                        NO. 17-1636-JWD-EWD
AMBER VITTORIO, ET AL.
                                        OPINION

       After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report (Doc. 28) dated January 16, 2020, to which no

objection was filed;

       IT IS ORDERED that the Motion to Dismiss, (Doc. 26) filed on behalf of Defendants,

Amber Vittorio and Mary Anthony, is GRANTED and that this action is DISMISSED

WITH PREJUDICE.

       Judgment shall be entered accordingly.

       Signed in Baton Rouge, Louisiana, on January 31, 2020.

                                                S
                                     JUDGE JOHN W. deGRAVELLES
                                     UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF LOUISIANA
